Citation Nr: 0940728	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-05 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for the residuals of a 
head injury, including headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1970.

In October 2001, the RO denied the Veteran's claims of 
entitlement to service connection for the following:  a left 
shoulder disorder; a low back disability; and the residuals 
of a head injury, including headaches.  The Veteran disagreed 
with those decisions, and this appeal ensued.

In August 2008, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's October 2001 denial.

In June 2009, pursuant to a joint motion by the Veteran and 
VA (the parties), the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's August 2008 
decision with respect to the issues of entitlement to service 
connection for a low back disorder and entitlement to service 
connection for the residuals of a head injury, including 
headaches.  The Court remanded those issues to the Board for 
compliance with the instructions in the joint motion.  

In its June 2009 Order, the Court dismissed the issue of 
entitlement to service connection a left shoulder disability.  
Accordingly, the Board no longer has jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2009); 38 C.F.R. § 20.101 
(2009).  

The issues on appeal are REMANDED to the RO.  VA will notify 
the appellant if additional action is required on his part.




REMAND

In March 2003, the Veteran had a hearing at the RO before a 
Veterans Law Judge.  He testified that his low back 
disability and headaches were due, at least in part, to a 
motor vehicle accident in service.  Therefore, he maintains 
that service connection is warranted.  

The Veteran's service treatment records show that he was 
treated for headaches on several occasions.  In April 1969, 
the headaches were associated with sinusitis.  In January and 
April 1970, he was treated for aching pain behind his eyes, 
and in December 1970, he was treated for headaches associated 
with tonsillitis.  

The report of the Veteran's December 1970 service separation 
examination show that he was treated for infrequent headaches 
with good response to therapy and no complications or 
sequelae.

The Veteran's service treatment records also show that in 
October 1969, while on duty in a maintenance area, he was 
involved in a motor vehicle accident.  

During the course of the appeal, VA examined the Veteran, 
essentially, to determine the nature and etiology of any low 
back disorder or residuals of a head injury, including 
headaches, found to be present.  Specifically, the VA sought 
to obtain a medical opinion, with complete rationale, as to 
whether it was at least as likely as not that either or both 
of those disabilities were due to disease or injury in 
military service.

In May 2001, following the requested VA examination, the 
examiner stated that it was not possible to offer a 
diagnostic formulation of the Veteran's headaches.  With 
respect to the Veteran's spine, the examiner stated that 
except for reduced extension of the neck and lumbar spine, 
the Veteran was without clearly established disturbance of 
spinal function or comfort.  The examiner did note, however, 
that the Veteran experienced gelling in his lumbar spine, 
that is, back stiffness after a prolonged period of being 
still.  That phenomenon was reportedly associated with 
degenerative joint disease, a disease the Veteran experienced 
in his lower back.  

The parties agreed that the findings on the May 2001 VA 
examination were inconclusive and did not provide a nexus 
opinion between the Veteran's service and either the claimed 
low back disorder or the claimed residuals of head injury.  
Therefore, the parties agree that an additional examination 
is warranted to determine the nature and etiology of any back 
disability or residuals of a head injury found to be present  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
actions:

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any low back 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
following considerations will govern the 
examination:

If a low back disability is diagnosed, 
the examiner must identify the associated 
manifestations.  The examiner must also 
render an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's low back 
disability is of service onset or 
otherwise related thereto, including, but 
not limited to, injuries sustained when 
the Veteran was involved in a motor 
vehicle accident in October 1969.  If the 
examiner is unable to render such an 
opinion, without resort to speculation, 
he or she should so state.

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand.

2.  Schedule the Veteran for a neurologic 
examination to determine the nature and 
etiology of any residuals of a head 
injury, including headaches, found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

If any residuals of a head injury, 
including headaches, is diagnosed, the 
examiner must identify the associated 
manifestations.  The examiner must also 
render an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's residuals 
of a head injury, including headaches, 
are of service onset or otherwise related 
thereto, including, but not limited to, 
his several instances of treatment for 
headaches and/or injuries sustained when 
the Veteran was involved in a motor 
vehicle accident in October 1969.  If the 
examiner is unable to render such an 
opinion, without resort to speculation, 
he or she should so state.

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand.

3.  When the actions in parts 1 and 2 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issues of entitlement to service 
connection for a low back disability and 
for the residuals of a head injury, 
including headaches.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The RO must ensure that all directed factual and medical 
development as noted above is completed.  If the event that 
any examination report does not contain sufficient detail, 
the RO must take any appropriate action by return of the 
report to the examiner for corrective action.  See 38 C.F.R. 
§ 4.2 (2009).  If the findings on an examination report are 
found to be insufficient, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is further advised that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the claims.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  

In the event that the Veteran does not report for either or 
both of the aforementioned examinations, documentation should 
be obtained which shows that notice scheduling the 
examination(s) was sent to his last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

